DUNN, Justice,
dissenting.
I respectfully dissent.
In his first point of error, Eisen contends the jury finding that Bartlett’s negligence was not the proximate cause of the rear-end collision to Eisen’s car is against the great weight and preponderance of the evidence.
In reviewing a factual insufficiency point of error, an appellate court must examine all the evidence; and, having considered and weighed all of the evidence, it should set aside the verdict only if the evidence is so weak or the finding is so against the great weight and preponderance of the evidence that it is clearly wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex.1986).
The record in this case shows that Bartlett was negligent in operating her vehicle because her vehicle impacted Nguyen’s car and caused it to slide into Eisen’s car, which was lawfully stopped in obedience to a traffic signal. Pearson v. Jacob E. Decker and Sons, 506 S.W.2d 941, 943 (Tex.Civ.App.-Houston [14th Dist.] 1974, writ ref’d n.r.e.). Bartlett offered no proof of extenuating circumstances or conditions, which would excuse her actions. Id. The majority agrees that Bartlett was negligent in operating her vehicle and that she offered no proof of extenuating circumstances to excuse her actions. However, the majority holds that the jury’s finding was not against the great weight and preponderance of the evidence because the only evidence that Eisen’s car was struck was Ei-sen’s own testimony, which the jury could disbelieve. I disagree.
Eisen did testify that his car was struck by Nguyen’s car. However, this was not the only evidence presented to show that Eisen’s vehicle was struck. Although Bartlett testified that she did not see Nguyen’s car hit Eisen’s vehicle, she testified *338that it looked like her car caused Nguyen’s to bump Eisen’s car.
Bartlett testified that after the accident occurred, she exchanged insurance information with Nguyen and Eisen. Someone told Bartlett, at the time she exchanged insurance information with Nguyen and Ei-sen, that Bartlett had knocked Nguyen’s car into Eisen’s vehicle. Bartlett testified the reason she exchanged insurance information was because someone told her that she had knocked Nguyen’s car into Eisen’s vehicle. Bartlett further testified that she believed, at the time of the accident, what that person told her. Bartlett testified that she had no reason to disbelieve, at the time of trial, the person’s assertion that Bartlett had knocked Nguyen’s car into Eisen’s car.
Although the police report prepared for this accident showed only two cars involved in the collision, Bartlett testified that she forgot to tell the police officer that Eisen’s car was involved in the accident. When asked if Eisen was involved in the wreck, Bartlett answered “yes.” Bartlett also stated that she hit Nguyen’s car hard enough to cause Nguyen’s vehicle to bump Eisen’s car.
Having considered and weighed all the evidence, I would hold that the jury finding that Bartlett’s negligence was not the proximate cause of the rear-end collision to Eisen’s car is so against the great weight and preponderance of the evidence that it is clearly wrong and unjust.
I would sustain Eisen’s first point of error.
Due to the disposition of Eisen’s first point of error, I do not reach the merits of Eisen’s second and third points of error.
I would reverse the judgment, and remand the cause for further proceedings.